I agree with the first paragraph of the opinion. I would prefer a holding that where, as here, the assets are sufficient to pay the preferred claim and interest, interest should be cast from the time that the claim is allowed at the legal rate whether we think of it as damages or by virtue of the statute; but I do not care to oppose my judgment against that of the others. I think however that § 7036, providing that contracts shall bear the same rate of interest after as before due is not of consequence. The statute refers to a contract and prevents the parties from agreeing when it is made that after it is due it shall bear a greater interest; but it has nothing to do with a situation where the law intervenes by way of sequestration and stays the hands of the creditor.